Superior Loan Servicing
7525 Topanga Canyon Boulevard
Canoga Park, CA 91303




Case: 20-50182        Doc# 2    Filed: 01/31/20   Entered: 01/31/20 16:11:55   Page 1 of 2
                               United States Bankruptcy Court
                               Northern District of California




         Pierce Contractors, Inc.
In re:                                                           Case No.

                                                                 Chapter    11
                      Debtor(s)




                              Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




               01/31/2020                         /s/ Richard Pierce
Date:
                                                  Signature of Individual signing on behalf of debtor

                                                   President
                                                  Position or relationship to debtor




Case: 20-50182       Doc# 2    Filed: 01/31/20   Entered: 01/31/20 16:11:55      Page 2 of 2
